Title: To James Madison from Sir James Jay, 11 May 1808
From: Jay, Sir James
To: Madison, James



Dear Sir
New York May 11. 1808

I writ a few lines to you yesterday by my Son in law Mr. Hill.  The hurry of his departure, on account of business in Philadelphia & Baltimore, would not allow me to enter upon any subject but the immediate object of that Letter.
The Change that has taken place, in this State, in regard to Politics and Parties, is very remarkable, and by no means in considerable.  It is to be attributed to the unwearied exertions of the federalists, the indolence & remissness of the Republicans in general; and probably, in some measure, to the conduct of a party among the latter, with a view to influence the ensuing Presidential Election.  It is certain that some persons who ought to have supported the measures of Governt. have acted a contrary part.  The returns from the Counties of Members elected to the Legislature are not all come in.  It is impossible therefore to say, with precision, how the majority will be.  There is great reason however to think that the Republicans will have a majority, though not a great one, in the house of Representatives.  In the Senate, it is certain, we shall have a large one.  But it is by no means clear how the Electors to be appointed for chusing the next President will be disposed.  The Embargo has been grossly misrepresented, and, thus distorted, vigorously urged to raise an Outcry against Governt.  Is it not to be apprehended that the Evil may spread to other States, that it may have a disagreeable influence on our foreign affairs?  In this critical state of things, what can be done to recal our Citizens from Error, and bring them to support Governt.?  The President is an excellent hand at framing a Proclamation or Address to the people.  It would, I think, be of singular service were he to come forward, and in an Address to his fellow Citizens point out, in his mild persuasive manner, the advantage of the Embargo over actual war in the present situation of our Affairs, the duty of good Citizens, in a government of their own chusing, to acquiesce in and support the measures framed, after mature deliberation, by their own Representatives, for the public good, exhorting them to be on their guard against the machinations of foreign Emissaries, and the artful misrepresentations of unworthy Citizens who, to gratify their thirst of gain, would sacrifice the Independence, Honor, and substantial Interest of their Country.  When I took up my pen I meant only to acquaint you with a few facts which I thought it proper you should know, but I find that I am sliding into reflections and measures.  Such effusions of the Spirit will naturally happen, and I beg you will excuse them.  To return again to facts: few Sailors are to be seen in this City, several are gone into the Country; but what is of importance, many are gone to Halifax in the small vessels which bring plaster of Paris from thence, and it is said that the British Consul facilitates their removal to that place.
If it should suit you to employ the Vessel I mentioned in my Letter of yesterday, you would do me a signal service.  It would compensate a little for the disappointment I met with in my application to Congress.  Mr. Hill & I have considerable property in Liverpool.  If after your Messengers are landed in France & England, the Vessel should be permitted to go to Liverpool to take in our property & such freight as may offer, it would be an additional benefit to us.  Though I mention this, yet ignorant as I am of the plan of the voyage as fixed by Governt., I make no dependence on it, nor do I wish for any thing incompatible with the views of Government.
I cannot write to you without thinking of your better half; I beg to be remembered to her.
As I am now almost transformed into a Merchant, I dare not soar to the lofty Court language of, High consideration &c. &c., But allow me to assure you, in humble phrase, that with great esteem & regard, I remain Dear Sir Sincerely Yours

James Jay

